DETAILED ACTION
Response to Amendment
This is in response to Applicants Preliminary Amendment filed 11/30/2021 which has been entered. Claims 2, 6, 16, 22 and 29 have been amended. Claims 10 and 26 have been cancelled. No Claims have been added. Claims 1-9, 11-25 and 27-33 are still pending in this application, with Claims 1, 11, 20 and 27 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a notification transmission unit configured to transmit notification content to a client of a call-target person selected from the list via the Internet to call the client… in Claim 11.
Such claim limitation(s) is/are: a response reception unit configured to receive a response result indicating a result of operation in response to the calling from the client of the selected call-target person… in Claim 11.
Such claim limitation(s) is/are: an answer reception unit configured to receive an answer result indicating an answer as to whether or not the call-target person can respond to a request for handling the failure… in Claim 14.
Such claim limitation(s) is/are: an update data transmission unit configured to transmit the status database updated on a basis of the answer result to clients of all the call-target persons within the list… in Claim 15.
Such claim limitation(s) is/are: a display control unit configured to, in a case where the client is called from the server via the Internet, cause a calling screen of the client to be displayed on a basis of notification content received from the server… in Claim 27.
Such claim limitation(s) is/are: a calling unit configured to accept operation of selecting a response to the calling screen by the call-target person… in Claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The server according to Claim 1…" in Line 1 of the claim. Claim 1 is directed to a method executed by a server. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner is considering Claim 19 as reciting The server according to Claim 18…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11-13, 16, 17, 20, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1).
As per Claim 1, Shina teaches a method to be executed by a server (Figure 1B – Reference 160; Page 5, Paragraph [0074]), for supporting calling of call-target persons within a list in which candidates for a person who is to handle a failure are defined as call-target persons (Figure 2A – References 402, 404, 406, 414 and 416; Page 9, Paragraph [0097]; Page 12, Paragraph [0126] and [0129]).
Sinha also teaches upon occurrence of a failure, the method comprising: a step of transmitting notification content to a client of a call-target person selected from the list via the Internet to call the client (Figure 2A – References 414 and 416; Page 9, Paragraph [0101]); and a step of receiving a response result indicating a result of operation in response to the calling from the client of the selected call-target person (Figure 2A – Reference 402; Page 9, Paragraphs [0097] and [0101]; Page 14, Paragraph [0142]).
Sinha does not teach the notification content including a maximum calling period during which the client is caused to continuously ring or vibrate. However, Pershan teaches the notification content including a maximum calling period during which the client is caused to continuously ring or vibrate (Figure 1 – Reference 30; Abstract; Column 5, Lines 19-22; Column 8, Lines 21-24; Column 10, Lines 33-38).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Sinha with the method as taught by Pershan to provide an alert system capable of automatically providing in accordance with a predetermined scenario [e.g. natural disaster – hurricane/active shooter] alerts and notifications regarding emergency situations to geographically dispersed personnel.
As per Claims 2 and 12, the combination of Sinha and Pershan teaches wherein in a case where the received response result indicates that operation is performed in response to the calling, a voice channel between the client and the server is not open (Pershan: Figure 6 – Reference 612, 616, 620 and 624; Page 4, Paragraph [0030]). (Note: The call forwarding no answer [CFNA] operation illustrated in Figure 6 of Pershan outlines a process where a series of phones are identified and sequential calling of the identified phones occurs where a secondary phone is contacted when a primary phone is not answered)
(Note: In paragraph [0061], Sinha describes the use of a plurality of communication services [e.g. email, short messaging service [SMS], instant messaging [IM], voice over internet protocol [VoIP]. In paragraph [0101], Sinha describes retrieving emergency contact information and using the retrieved information to initiate contact. Use of these communication service does not require an open voice channel)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha with the method and apparatus as taught by Pershan to provide an alert system capable of automatically providing in accordance with a predetermined scenario [e.g. natural disaster – hurricane/active shooter] alerts and notifications regarding emergency situations to geographically dispersed personnel.
As per Claims 3 and 13, Sinha teaches updating a status database which records a state regarding calling of the call-target person for handling the failure on a basis of the response result (Page 4, Paragraph [0061]; Page 9, Paragraph [0101]). (Note: In paragraph [0101], Shina describes the use of a service or other method to check the status of stored contact numbers. Additionally, Shina describes verifying and/or confirming the current status of an ordered list of emergency contact information)
(Note: In paragraph [0061], Sinha describes the use of calendars in Microsoft Outlook as well as Microsoft Office Communicator which uses presence and availability states associated with registered persons. Using Outlook and Office Communicator as an additional method in conjunction with the combined teachings of Sinha and Pershan are found to read on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha with the method and apparatus taught by Pershan to provide an alert system capable of automatically providing in accordance with a predetermined scenario [e.g. natural disaster – hurricane/active shooter] alerts and notifications regarding emergency situations to geographically dispersed personnel.
As per Claims 6 and 16, Sinha teaches in a case where the answer result indicating an answer as to whether the call-target person can respond to a request for handling the failure is received from the client, calling a client of a call-target person selected next from the list (Page 9, Paragraph [0101]).
As per Claims 7 and 17, Sinha teaches in a case where a request is received from a monitoring system which monitors occurrence of the failure, transmitting a push notification indicating occurrence of the failure to the clients of all the call-target persons within the list (Figure 4C; Page 12, Paragraph [0126]; Page 13, Paragraph [0131]). (Note: In paragraph [0126], Sinha describes a hurricane/national disaster scenario to which a push notification is sent to identified personnel)
As per Claim 11, the combination of Sinha and Pershan teaches a method as described in Claim 1. Sinha also teaches a notification transmission unit (Figure 1A – Reference 184; Figure 1B – References 160 and 1006; Page 4, Paragraph [0068]; Page 5, Paragraph [0073]); and a response reception unit (BWC System: Figure 1A – Reference 194; Figure 1B – References 160 and 1006; Page 7, Paragraphs [0082]; Page 10, Paragraph [0102]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha with the method and apparatus taught by Pershan to provide an alert system capable of automatically providing in accordance with a predetermined scenario [e.g. natural disaster – hurricane/active shooter] alerts and notifications regarding emergency situations to geographically dispersed personnel.
As per Claim 20, the combination of Sinha and Pershan teaches a method to be executed by a client which communicates with a server which supports calling of call-target persons within a list in which candidates for a person who is to handle a failure are defined as call-target persons, upon occurrence of a failure, the method comprising: a step of, in a case where the client is called from the server via the Internet, receiving notification content from the server and displaying a calling screen of the client, the notification content including a maximum calling period during which the client is caused to continuously ring or vibrate; and a step of accepting operation of selecting a response to the calling screen by the call-target person as described in Claim 1.
(Note: Claim 20 differs from Claim in that Claim 1 is directed to the method being performed from a server whereas Claim 20 recites the method of Claim 1 being performed a client terminal [i.e. user terminal]) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha with the method and apparatus taught by Pershan to provide an alert system capable of automatically providing in accordance with a predetermined scenario [e.g. natural disaster – hurricane/active shooter] alerts and notifications regarding emergency situations to geographically dispersed personnel.
As per Claim 27, the combination of Sinha and Pershan teaches a client which communicates with a server which supports calling of call-target persons within a list in which candidates for a person who is to handle a failure are defined as call-target persons upon occurrence of a failure as described in Claims 1, 11 and 20. Sinha also teaches a display control unit (Figures 1D and 1E – Reference 124a-n and 121; Page 7, Paragraphs [0082] and [0086]); and a calling unit (Figure 1A – Reference 182; Page 4, Paragraph [0066]; Page 7, Paragraph [0082]; Page 8, Paragraph [0093]).
(Note: Claim 27 differs from Claim 1 in that Claim 1 is directed to a method executed by a server whereas Claim 27 is directed a client interacting with a server. Claim 11 differs from Claim 27 in that Claim 11 is directed to the components of the server that implement the method recited in Claim 1. Claim 20 differs from Claim 27 in that Claim 27 is directed to the physical components used to implement the method of Claim 20)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha with the method and apparatus taught by Pershan to provide an alert system capable of automatically providing in accordance with a predetermined scenario [e.g. natural disaster – hurricane/active shooter] alerts and notifications regarding emergency situations to geographically dispersed personnel.
As per Claim 33, the combination of Sinha and Pershan teaches wherein the response result is a result of operation of selecting response or rejection by the call-target person in response to the calling based on the maximum calling period as described in Claim 1 above. (Note: In Column 10, Lines 33-38; Pershan describes a call forwarding on no answer [CFONA] option that forwards an unanswered call to a specified telephone when the initial call is unanswered)
(Note: Pershan also describes a subscriber specifying the amount of time a phone is to ring prior to an incoming communication being forwarded. In a circumstance where the amount of time is specified as a number of rings a ring count [e.g. 6] may be utilized. The act of ignoring or choosing to not answer an incoming communication is being considered as rejecting/not accepting an incoming communication)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Toner with the method as taught by Pershan to improve the operation of existing "find me follow me" applications, by utilizing global position system (GPS) capabilities of a wireless telephone to automatically determine a telephone number at which a user is currently located and routing communications to targeted parties based on the determined position.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1) as applied to Claims 3 and 13 above, and further in view of Chandrakant et al (10,728,392 B1).
As per Claims 4 and 14, the combination of Sinha and Pershan teaches the method and apparatus according to Claims 3 and 13; but does not teach receiving an answer result indicating an answer as to whether or not the call-target person can respond to a request for handling the failure; updating the status database updated on a basis of the response result, on a basis of the answer result. 
However, Chandrakant teaches receiving an answer result indicating an answer as to whether or not the call-target person can respond to a request for handling the failure; updating the status database updated on a basis of the response result, on a basis of the answer result (Column 13, Lines 30-34; Column 12, Lines 36-48).
(Note: In Column 13, Lines 30-34; Chandrakant indicates availability states may include offline, unavailable, unavailable meeting, unavailable lunch, busy, after call work [ACW], out of office, working, away, do not disturb [DND], messages only, available and online. In Column 10, Lines 33-38; Pershan describes a call forwarding on no answer [CFONA] option that forwards an unanswered call to a specified telephone when the initial call is unanswered)
(Note: In Column 12, Lines 36-48; Chandrakant describes a method of managing availability states [e.g. detecting, mapping and synchronizing changes in agent availability state]. The combination of prior art supports an interpretation where a call-target person has an availability state of available; and upon detecting that an incoming call to the call-target party is unanswered the mapping and synchronizing described by Chandrakant changes the call-target presence state from available to unavailable)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha and Pershan with the method and apparatus taught by Chandrakant to detect an availability status associated with a user and synchronize the current availability status across a plurality of communication devices associated with the user so that a consistent user availability status is presented regardless of the device targeted by a calling party.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1) and Chandrakant et al (10,728,392 B1) as applied to Claims 4 and 14 above, and further in view of Kammeyer et al (9,544,434 B1).
As per Claims 5 and 15, the combination of Sinha, Pershan and Chandrakant teaches the method and apparatus according to Claims 4 and 14; but does not teach transmitting the status database updated on a basis of the answer result to clients of all the call-target persons within the list. However, Kammeyer teaches transmitting the status database updated on a basis of the answer result to clients of all the call-target persons within the list (Figures 6A and 6B – References 616 and 620; Figure 7 – Reference 700; Column 27, Line 28 – Column 28, Line 5).
(Note: In Column 12, Lines 36-48; Chandrakant describes a method of managing availability states [e.g. detecting, mapping and synchronizing changes in agent availability state]. In Column 27, Line 28 – Column 28, Line 5; Kammeyer describes displaying indications of a plurality of call agents and/or the availability status of the plurality of call agents [i.e. list of call target persons and an availability status associated with each call-target person on the call-target person list] which is displayed as shown in Figure 7)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan and Chandrakant with the method and apparatus taught by Kammeyer to inform call center agents that are seeking to consult with or transfer a customer to an subject matter expert of the willingness and availability of the resource the call center agent is seeking to communicate with prior to initiating the contact attempt in an effort to minimize the time that the customer spends on hold waiting to have their issue resolved.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1) as applied to Claims 7 and 17 above, and further in view of Johri et al (2008/0147470 A1) and Kammeyer et al (9,544,434 B1).
As per Claims 8 and 18, the combination of Sinha and Pershan teaches the method and apparatus according to Claims 7 and 17; but does not teach updating a status database on a basis of an answer result indicating an answer as to whether or not the failure can be handled, received from at least one client among all the clients within the list. 
However, Johri teaches updating a status database on a basis of an answer result indicating an answer as to whether or not the failure can be handled, received from at least one client among all the clients within the list (Page 2, Paragraph [0024]; Page 5, Paragraph [0056]; Page 6, Paragraph [0059]). 
(Note: In Paragraph [0059]; Johri describes identifying an agent suitable for handling a task; and the generating, forwarding of assignment information that is used to route a communication to an identified agent. Having accomplished this, the identified agent’s status is then updated [e.g. phone call 134 is assigned to agent X])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha and Pershan with the method and apparatus taught by Johri to prevent agents from attempting to handle issues that are currently being address of have already been addressed which allows agents to focus on legitimate requests and provide prompt service to customer requests.
The combination of Sinha, Pershan and Johri does not teach transmitting the status database updated on a basis of the answer result received from the at least one client, to all the clients within the list. However, Kammeyer teaches transmitting the status database updated on a basis of the answer result received from the at least one client, to all the clients within the list as described in Claim 5 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan and Johri with the method and apparatus taught by Kammeyer to inform call center agents that are seeking to consult with or transfer a customer to an subject matter expert of the willingness and availability of the resource the call center agent is seeking to communicate with prior to initiating the contact attempt in an effort to minimize the time that the customer spends on hold waiting to have their issue resolved.

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1), and further in view of Johri et al (2008/0147470 A1) and Kammeyer et al (9,544,434 B1) as applied to Claims 8 and 18 above, and further in view of Rao et al (2020/0279624 A1).
As per Claims 9 and 19, the combination of Sinha, Pershan, Johri and Kammeyer teaches the method and apparatus of Claims 8 and 18; but does not teach wherein a plurality of call-target persons are selected from the list, and clients of the plurality of call-target persons are called at the same time. However, Rao teaches wherein a plurality of call-target persons are selected from the list, and clients of the plurality of call-target persons are called at the same time (Page 5, Paragraph [0066]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan, Johri and Kammeyer with the method and apparatus taught by Rao to ensure that designated personnel are made aware of changes that negatively impact or endanger the health of a person or a system so that the notified personnel can provide the necessary assistance to stabilize the health of the afflicted individual or malfunctioning system.

Claims 21-25 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1) as applied to Claims 20 and 27 above, and further in view of Kammeyer et al (9,544,434 B1).
As per Claims 21 and 28, the combination of Sinha and Pershan teaches the method and apparatus according to Claims 20 and 27; but does not teach in a case where operation of selecting a response to the calling screen by the call-target person is accepted, stopping calling of the client, wherein in a case where the operation of selecting the response is accepted, a voice channel between the client and the server is not open.
However, Kammeyer teaches in a case where operation of selecting a response to the calling screen by the call-target person is accepted, stopping calling of the client, wherein in a case where the operation of selecting the response is accepted, a voice channel between the client and the server is not open (Column 27, Lines 51 – Column 28, Line 7; Column 28, Lines 50-54; Column 30, Lines 19-25).
(Note: In Column 28, Lines 50-54; Kammeyer describes how in response to an incoming phone call from a customer or another agent the called agent/expert may choose to activate an Answer button. At the time of the incoming call there is no established voice channel, and selection of the answer button stops the calling of the client. In Column 30, Lines 19-25; Kammeyer describes an agent changing their availability status [e.g. Offline/Available for Urgent Communications Only] which is also an indication of selecting a response to the calling screen [i.e. changing availability status])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha and Pershan with the method and apparatus taught by Kammeyer to inform call center agents that are seeking to consult with or transfer a customer to an subject matter expert of the willingness and availability of the resource the call center agent is seeking to communicate with prior to initiating the contact attempt in an effort to minimize the time that the customer spends on hold waiting to have their issue resolved.
As per Claims 22 and 29, Sinha teaches in a case where a push notification indicating occurrence of the failure is received from the server, displaying a first screen including the push notification (Page 12, Paragraph [0126]; Page 13, Paragraph [0131]).
As per Claims 23 and 30, Sinha teaches a step of causing a second screen of application for supporting calling installed at the client to be displayed, the second screen including at least one of a message associated with the failure or results of calling of other clients associated with the failure (Figure 4D; Figure 4H; Page 12, Paragraph [0127]; Page 13, Paragraph [0131]). 
As per Claims 24 and 31, Sinha teaches wherein the second screen further includes a selectable button allowing the call-target person of the client to answer that the call-target person can handle the failure (Figure 4H; Page 13, Paragraph [0131]). (Note: As shown in Figure 4H, a configurable scenario can be created for a wide variety of situations [e.g. active emergency – Hurricane]. In the example the notified party is asked to update contact information and click a save button. This interactive request can be altered for a variety of purposes and involves the use of a user selectable button [i.e. a selectable button allowing the call-target person of the client to answer that the call-target person can handle the failure])
As per Claims 25 and 32, Sinha teaches causing a third screen of application for supporting calling installed at the client to be displayed, the third screen including an input screen allowing the call-target person of the client to have chats with clients of other call-target persons within the list (Figure 4I; Page 11, Paragraph [0119]; Page 13, Paragraph [0132]). (Note: In paragraph [0119], Sinha describes workers communicating via instant messaging to facilitate work and emergency related activities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toner et al (2009/0323919 A1), PORTMAN et al (2012/0224020 A1), Leung et al (2012/0230487 A1), WALKER et al (2014/0065997 A1), Lin et al (7,184,527 B1), CHU (2019/0007806 A1), Bhaumik et al (2013/0095807 A1) and Lieu (2017/0164176 A1). Each of these describes systems and methods of implementing emergency communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652